Judgment, Supreme Court, New York County (James Leff, J.), rendered December 11, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, *127and sentencing him to a term of 5 years’ probation, unanimously reversed, on the law, defendant’s motion to suppress physical evidence and statements granted, and the indictment dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30 day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
The People concede and we agree that defendant’s motion to suppress should have been granted. A radio message of anonymous origin, consisting only of "shots fired * * * four male Hispanics” at a particular location, justified no more than a common-law inquiry (see, People v Benjamin, 51 NY2d 267, 270), and certainly did not permit a search of the vehicle occupied by defendant and three other men, especially after the four men had been forcibly removed and separated from the car and frisked without results (People v Torres, 74 NY2d 224). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.